Title: To James Madison from Wilhelm Willink, 14 December 1808
From: Willink, Wilhelm,Willink, Jan,Van Staphorst, Nicolaas,Van Staphorst, Jacob
To: Madison, James



Sir,
Amsterdam 14. December 1808.

We have the honor to acknowledge Receipt of a letter from Mr. John Graham, Chief Clerk of ye. Depart. of State who in consequent of instructions given to him, Authorises Wm. Short Esqr. to draw upon us for Ten thousand Dollars, which we shall duly honor and shall debit the Department of State with Such Sums as that Gentleman shall in Consequence enter upon us.  We have the honor to be Sir Your mo Ob Serts.

Wilhelm & Jan Willink
N. J. & E. van Staphorst

